                                                                            CLERK'SOFFICE U,S.DIST.COURT
                                                                                   AT ROANOKE,VA
                                                                                        FILED

                                                                                    j0V 2'2 2218
                                                                                          A

                       IN TIIE UNITED STATES DISTRICT COURT                      JU c         EY LERK
                      FOR THE W ESTERN DISTRICT OF VIRGINIA                     BY:
                                 ROAN OKE DIW SION                                            LERK

DA V ID M EY ER S,                                           CivilA ction N o.7:18-cv-00460
       Plaintiff,

V.                                                           M EM O R AND U M O PIN IO N

D IR ECT O R H A R O LD C LAR K E ,etaI.,                    By:M ichaelF.U rbansld
       D efendants.                                          ChiefU nited States D istrictJudge

       David M eyers,aVirginia inmateproceeding pro K ,com menced thiscivilaction àsa
                                                         .




tspetition forwritofmandnmus.''Plaintiffnamesasdefendants:Harold Clarke,theDirectorof

the V irgirlia D epartm entofCorrections;CCU .S.D istdctCourtA bindgon D ivision'';CIU .S.D istrict

CourtBig StoneGap Division'';tçludicialColmcilofFourth Circuif';and çtExecutiveCircuit

SnmuelPllillips.''Plaintiffisdissatisfiedthatjudgesoftlziscourthavefotmdhispriorlawsuitto
bem eritless. In pm icular,M eyersallegesthathispriorGicasesweredismisseddueto U.S.Judge

Jnm esJoneswhite suprem acy oppression and racistdom ination heisimposing on and over

plaintiffwith U.S.Judge Glen Corlrad and U.S.M agistrate JudgeRobertBallou.'' Pet.W rit

M and.1,ECF N o.1.

       Thisaction isdism issed asfrivolousandm aliciousbecauseitw ascomm enced forthe

purposeofharassmentandnotforthepurposeofvindicating acognizablerightwith an arguable

basisinlaw orfact.See.e.g.,Neitzkev.W illinms,490U.S.319,328(1989).t'Although some
casesthatdeserveimmediatedismissalwillnotalwaysfitarticulatedstandards,thetrainedjurist
can many timesseethrough a screen oftechnically recognized allegationsto discovera

warrantlessaction.''Spencerv.Rhodes,656F.Supp.458,462 (E.D.N.C.),afrd,826F.2d 1061
(4thCir.1987).çt-l-heclaim ...assertedcouldbeonethatwaslegallyrecognized,butf'
                                                                             rom the
faceofthatcomplaint,there(ijsnodoubtthattheplaintiffEilspresentingthejudiciarywith
nothingmorethananopporttmitytowastesometime.''1d.:ç(T)hejudiciary,shouldnotwith
precedent,tieotlrown handsto the extentthatwemakeourselvestmableto keep pro K litigation
                                                                                       .




in thefederalcourtsfrom becoming aform ofrecreation forprison inm ates.'' Id.at463.

       Thecourtdeclinesto construethem andnmuspetition asa civilrightsactionunder42

U.S.C.j1983orBivensv.SixUnknownNnmedAgentsofFed.Bureau ofNarcotics,403U.S.
388(1971),basedontheconclusoryuseoflegallabels,wlzich arenotentitledtoanassllmptionof
truth.BellAtl.Com .v.Twomblv,550U.S.544,555(2007).Totheextentsomecourtcould
constnletherepetitivelabelsand conclusionsinto an actionablecom plaintabouthis protective

custodyandathreatofhnnn,itwould,atbest,besubjecttodismissalwithoutprejudice as
duplicativeofthe claimsraised in thiscourtin M eyersv.U.S.PostalService,N o.7:18-cv-

00029.1 See.e.c.,M cclat'
                        y v.Searles,N o.3:16-cv-640-FD W ,2017 U .S.D ist.LEXIS 187191,at

*3,2017W L 6756642,at*2(W .D.N.C.Nov.13,2017)(dismissingactionwithoutprejudicefor
beingsubstantiallyduplicativeofclaimsinanearlier-filedj 1983casethatwasstillpendingin
thatcourt),aff'd,717F.App'x337(4th Cir.2018).
       M oreover,thepetition containsno allegationsofpersonalconductby defendantHarold

Clarketosupportaj1983claim againsthim.Supervisoryliabilitytmderj1983maynotbe
predicated on thetheory ofrespondeatsuperior.M onellv.Dep'tofSoc.Servs.,436 U.S.658,

663n.7,691-94(1978);Baynardv.Malone,268F.3d228,235(4thCir.2001).Section 1983
requiresashowingofpersonalfaulton thepartofa defendanteitherbased on thedefendant's

personalconductoranother'sconductin execution ofthe defendant'spoliciesorcustom s. See

Shaw v.Stroud,13F.3d791,799(4th Cir.1994)(discussingthedeliberateindifferencestandard


       1Thecourtheld ahearing onAugust16 2018 concerninghisoriginalallegationofim minentdangerinthat
case.Themagistratejudgehasrecormnendedthatthecourtallow Plaintifftoproceedwithoutprepayingthefiling
feeunder28U.S.C.j1915(g)basedonallegationsinthatcaseaboutspecificROSPstaffsandinmates'conduct
aroundJanuary2018.Meversv.U.S.PostalService,No.7:18-cv-00029(W .D.Va.Oct.9,2018)(Sargent,M.J.).
forasupervisor'sliabilityunderj1983).Assuch,M eyers'allegationsfailtostatean actionable
j 1983claim againstClarke.
       Fortheforegoingreasons,thecourtdismi'
                                           ss
                                            'estheact1onasiivolo
                                                               'usandmalicious.
      ENTER: This      /:    day ofNovember,2018.
                                               .                @                                    :
                                                   #            '   ,   i ,   .
                                                                                  *           '      .
                                                       ,
                                                           C-                         .   .       k-,tt-
                                                                                                       :
                                                                                                       .
                                                            ef ltdd'StàtLjDistrictJudjè'




                                           3
